Mercure, J. P.
(concurring in part and dissenting in part). We respectfully dissent. We agree with the majority that *682petitioner was a probationary employee but, unlike the majority, conclude that petitioner failed to support his petition with competent evidence sufficient to raise a question of fact as to whether his discharge was unrelated to work performance or was motivated by a “constitutionally impermissible purpose, in violation of applicable law or made in bad faith” (Matter of Scott v Workers’ Compensation Bd., 275 AD2d 877; see, Matter of Gordon v Town of Queensbury, 256 AD2d 784, 785; Matter of Van Dyke v New York State Dept. of Educ., 144 AD2d 85, 87, lv denied 74 NY2d 607). That being the case, and in view of respondents’ evidentiary showing that petitioner’s job performance was unsatisfactory, Supreme Court properly concluded that the discharge was made in good faith and dismissed the petition on that basis (see, Matter of Johnson v Katz, 68 NY2d 649, 650; Matter of Gordon v Town of Queensbury, supra, at 786; Matter of Cleary v New York State Dept. of Educ., 239 AD2d 649, 650; Matter of Statom v County of Dutchess, 175 AD2d 394, 395).
In our view, neither petitioner’s conclusory allegations of discriminatory treatment, which the majority rejected in its consideration of petitioner’s claim of age discrimination, nor the speculation of some superiors that inadequate training opportunities may have contributed to petitioner’s poor job performance raise a genuine factual issue warranting a hearing (cf., Matter of Kurey v New York State School for Deaf, 227 AD2d 829, 831 [where a rule governing the petitioner’s probationary employment imposed a specific burden on the employer to make an “offer of appropriate assistance”]).
Lahtinen, J., concurs. Ordered that the judgment is modified, on the law, without costs, by reversing so much thereof as dismissed, without a hearing, that portion of the petition which alleged that the termination of petitioner’s employment was arbitrary, capricious and in bad faith; matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed. .